UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 WANDA PRINCE,

    Plaintiff,

       v.
                                                              Civil Action No. 10-240 (CKK)
 BEVERLY PURDUE

 and

 TIMOTHY GEITHNER,

    Defendants.


                                   MEMORANDUM OPINION
                                      (February 24, 2010)

        Plaintiff Wanda Prince, proceeding pro se, filed the above-captioned action on February

16, 2010. The exact nature of Plaintiff’s complaint is difficult to discern. Indeed, the complaint

itself is composed almost entirely of various incoherent requests for relief made without reference

to any underlying factual allegations identifying alleged wrongdoing by Defendants or to any legal

authority supporting an award of the requested relief. Construing the pro se complaint liberally, it

appears that Plaintiff makes the following six requests for relief:

        First, she requests that “we1 excavate the pyramid in Virginia to find out the truth . . .

[about] our status speaking for Africans of African ancestry.” Compl. at 3.2 Plaintiff appears to

identify the “pyramid” referred to in this request as the “George Washington Mosaic [sic] Temple”

in Virginia, the excavation of which Plaintiff asserts will “tell what our forefathers knew.” Id.


            1
         While Plaintiff consistently uses the term “we” throughout her complaint, this reference
appears to be to a “universal we,” as she is the only plaintiff in this action.
            2
         All citations to the complaint are to the relevant page numbers of the document, as it
appears on the public docket.
Plaintiff provides no further explanation of this request. See id.

       Second, Plaintiff states, without any explication, that she “need[s] to understand where the

additional legislation for the law of the Internal Revenue Service is.” Id.

       Third, she “request[s] that six men be terminated from their guardian positions because

they have no virtue.” Id. Plaintiff does not identify these six men by name nor indicate in what

“guardian positions” they are employed. See id. As for the actions that allegedly underlie her

claim that these unnamed individuals “have no virtue,” Plaintiff asserts only that these individuals

“closed our business because we had not done our taxes but we were not given a chance for due

process and we did not owe any taxes.” Id. at 3-4. She does not provide any facts further

elucidating this conclusory allegation — i.e., the complaint is silent as to the identify or location of

the business at issue; whether she was an owner or operator of that business; when the business

was allegedly closed; what entity was responsible for allegedly closing the business; etc. See id.

       Fourth, Plaintiff makes a series of requests “under the Public Information Act” related to

the State of North Carolina. Specifically, she asks that: (a) the Court order a “full investigation of

Medicaid service and billing be conducted in the State of North Carolina;” and (b) she be provided

“the constituent minutes that the senate is required to maintain,”as well as “a copy of all cash

disbursement made by the government of former President Bush [sic] stimulus packet and . . . by

President Obama’s stimulus packet, [and] [i]f a company has received a check, [] a copy of their

account receivable and accounts payable with a detail plan, how they are going to pay back the

money.” Id. at 4. Plaintiff does not identify any legal basis for these requests.3


        3
         To the extent these allegations may be read as requesting certain information under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 522, the Court notes that Plaintiff has not
alleged that she made any prior requests under that Act that would form the basis for a viable

                                                   2
        Fifth, Plaintiff “request[s] that North Carolina be given some stimulus funds too,” which

she asserts will be “use[d] . . strictly for youth services.” Id.

        Sixth and finally, Plaintiff “request[s] [sic] to know how many people in this Republic

have filed and are waiting for a determination” from the Social Security Administration. Id. at 5.

        As indicated above, Plaintiff’s complaint consists solely of conclusory allegations made

without reference to any underlying factual allegations identifying alleged wrongdoing by

Defendants or to any legal authority supporting an award of the various requested relief. Indeed,

except for Plaintiff’s claim that six unnamed individuals “closed our business because we had not

done our taxes but we were not given a chance for due process and we did not owe any taxes,” id.

at 3-4, Plaintiff’s complaint is devoid of any allegations of wrongdoing by anyone; notably, even

as to this claim, Plaintiff does not specify whether and how the Defendants were involved or had

responsibility for this action; what relationship she herself allegedly has with the business at issue;

etc. Rather, it is apparent that Plaintiff’s complaint contains only six unrelated requests for relief

that do not support a viable claim for legal action.

        It is well settled in this Circuit that a court may dismiss a complaint sua sponte pursuant to

Federal Rule of Civil Procedure 12(b)(6), prior to service and without providing the plaintiff with

notice or an opportunity to respond, where it is “patently obvious” that the plaintiff cannot prevail

on the facts alleged in the complaint. Baker v. Director, U.S. Parole Comm’n, 916 F.2d 725,

726-27 (D.C. Cir. 1990) (“Because it is patently obvious that Baker could not have prevailed on

the facts alleged in his complaint, we find that sua sponte dismissal was appropriate.”); see also

Davis v. District of Columbia, 158 F.3d 1342, 1349 (D.C. Cir. 1998) (“Under our cases, where a


FOIA claim.

                                                    3
trial court has dismissed a claim sua sponte under Rule 12(b)(6) without affording plaintiff an

opportunity to replead, a remand is appropriate unless “‘the claimant cannot possibly win relief.’”)

(quoting Baker, 916 F.2d at 726); Zernik v. U.S. Dep’t o f Justice, 630 F. Supp. 2d 24, 25

(dismissing complaint sua sponte for failure to state a claim); Perry v. Discover Bank, 514 F.

Supp. 2d 94, 95 (D.D.C. 2007) (dismissing pro se complaint sua sponte where the complaint made

clear that plaintiff had failed to provide “any factual or legal basis for alleged wrongdoing by

defendants”). That is plainly the case here. Plaintiff’s complaint provides no factual or legal basis

for her various requests for relief and fails to specify any alleged wrongdoing by defendants that

would support a viable claim for relief. Plaintiff’s complaint will therefore be DISMISSED

without prejudice. An appropriate Order accompanies this Memorandum Opinion.

Date: February 24, 2010



                                                       /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                  4